DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 5, lines 14-15, the specification indicates that Figure 1 is the “overall system according to what embodiment of the present invention”.  It appears that “what embodiment” should be amended to answer the question “what embodiment”.
On page 6, lines 1-2, the specification indicates that Figure 5 is a detailed side view of “a shoe mount assembly according to what embodiment of the present invention”.  It appears that “what embodiment” should be amended to answer the question “what embodiment”.
On page 6, line 14, it is unclear what is meant by “one about them”.  
On page 7, lines 20-21, Figure 22 is described as a “side partial cross section view of a bolt plate according to one embodiment of the present invention”.  However, this characterization does not appear to be in line with what is shown in Figure 22, which does not appear to be a “side partial cross section view”.  
On page 8, lines 7-8, Figure 24c is described as a “front view of a spindle according to one embodiment of the invention”, and on page 8, lines 9-10, Figure 24d is described as a “side partial cross section view of a bolt plate according to one embodiment of the present invention”.  It is also noted that Figure 24d includes the label “section y-y of Fig. 24c”.  Thus, it is noted that Figures 24c and 24d, per the label on Figure 24d, are views of the same element.  However, note that page 8, lines 7-8, describes Figure 24c as depicting a “spindle”, whereas page 8, lines 9-10, describes Figure 24d as depicting a “bolt plate”, such that the two descriptions (on page 8, lines 7-8 vs. page 8, lines 9-10) are inconsistent with one another.  (It is noted that the reference character 102 is utilized on page 19, last line, to refer to a bolt plate.)
On page 8, line 20, it appears that the description of Figure 30 is incomplete, and furthermore lacks a period at the end of the sentence.
On page 10, line 20, the specification references “fig 1C”, which does not exist.
On page 10, line 21, the specification references “fig 1B”, which does not exist.
On page 12, lines 7-10, the specification states “[O]n the removable and replaceable wheel retaining plate seen in figure 2, there is a uniform raised section centrally located around the circumference of the centering shaft”, which does not appear to accurately characterize what is shown in Figure 2.
On page 12, line 22, the specification references “fig. 1B”, which does not exist.
On page 13, the first sentence, the specification sets forth “[F]ig. 2 also indicated that one of the interchangeable hubs, instead of various holes there can be slots where a ‘T’ nut can be slid and thus be able to fasten and secure the wheel to te machine”.  Firstly, it appears that “te machine” should be –the machine--.  Additionally, it is noted that this sentence does not appear to accurately characterize what is shown in Figure 2.  
On page 2, the lines numbered as 12-14, the specification states “[S]o the chuck could be fitted to the rear hub of the wheel but will have the same OD as either the Centralizing shaft on the machine or the raised section on plate shown in fig. 2 above”.  However, this does not appear to be an accurate characterization of what is shown in Figure 2.  
On page 15, the lines numbered as 17-20, the specification states “[I]t will also be possible to insert pressure on the front of the wheel by attaching a removable arm to the base of the machine located in front of a mounted wheel that will be able to have an upward pushing motion as in Fig. 8”.  However, this does not appear to be an accurate characterization of what is shown in Figure 8, noting that no “upward pushing motion” of any kind is depicted in Figure 8, but rather, Figure 8 appears to show (based on the notation on Figure 1) a cross section along line Z-Z of Figure 1.
On page 15, the last three lines, the specification states “[I]n Fig 8 there is an hydraulic ram attachment that can be placed between the base of the machine with and the top of the wheel with an interchangeable sized shoe”.  Firstly, it appears that “with and” needs some sort of correction.  Additionally, it is noted that this does not appear to be an accurate characterization of what is shown in Figure 8, noting that no hydraulic ram attachment or wheel or interchangeable shoe are shown in Figure 8.
On page 16, the first sentence, the specification states “[I]n Fig 9 there is an hydraulic ram attachment that can be placed between the base of the machine with and the bottom of the wheel with an interchangeable sized shoe”.  Firstly, it appears that “with and” needs some sort of correction.  Additionally, it is noted that this does not appear to be an accurate characterization of what is shown in Figure 9, noting that no hydraulic ram attachment or wheel or interchangeable shoe are shown in Figure 9.
On page 16, the second sentence states “[I]n Fig 10 there is a removable and expandable hydraulic ram attachment that can be placed between the base/rear of the machine on a pivot point”.  This does not appear to accurately characterize what is shown in Figure 10.
On page 18, last three lines, the specification states “[I]n another embodiment, the user will fill the pockets with concrete to deaden and dull any vibration that may occur, See figures 12”.  Firstly, it is noted that “figures 12” should not be plural.  Additionally, it is noted that this does not appear to accurately characterize what is shown in Figure 12, noting that Figure 12 instead appears to show a view demonstrating the operation of the wheel positioning system 200, particularly showing the rotational movements of frame arm 203 that are described on page 22.
On page 20, the lines numbered 7-8, the specification states “[F]ront base 51 for shoe assembly 50 is part of system 60B”.  However, this does not appear to be consistent with how element 51 is utilized in at least Figure 5.  Furthermore, it is noted that the specification identifies the reference character 51 as a plurality of different things/elements.  In particular, on page 20 (the lines numbered 7-8), the specification refers to the reference character as a “front base” for shoe assembly 50.  However, on page 21, lines 6-7 (plural occurrences) and line 11, the specification refers to reference character 51 as a “pin” or “fastening pin”, and on page 21, lines 13-14, the specification references element 51 as a “rear pivot” (and it is also noted that the term “rear pivot” is utilized to refer to reference character 41; see page 21, line 10).  As a side note, it is also noted that the “front base” is also referenced as a different element, specifically, element 61, on page 21, line 1, such that the “front base” is described with plural different reference characters (e.g., 51 on page 20, lines 7-8, and 61, on page 21, line 1).  
On page 21, the reference character 37 is referenced as two different things, and particularly, as both a “rear station” (line 9) and a “rear stanchion” (line 12).  
The specification uses the reference character 40 to reference plural different elements, and particularly, an “XYZ positioning assembly” (page 20, line 11, and page 21, line 15, plural occurrences on page 21, line 15), and a “novel base frame” (on page 21, penultimate line).  
On page 22, last line, the specification references “retainer ring 107”.  However, it appears that this should instead reference –retainer ring 108—to be consistent with Figure 16 (which is the figure described in the paragraph containing the reference to retainer ring 107; see page 22, line 14, for example).  
On page 23, last paragraph, the paragraph references Figure 33.  However, it is noted that many of the elements referenced are not shown in Figure 33, should that be Applicant’s intent.  For example, note that none of 60A, 7A, 106, 108, 102, 60B, 103, 104, 106, 108, 60C, 102A, 9B, or 104, are shown in Figure 33.  That said, noting the reference to head stock assembly 60A, for example, (in lines 21-24 of page 23) which appears to be shown in Figure 16, and the reference to head stock assembly 60B, which appears to be shown in Figure 21, and the reference to head stock assembly 60C, which appears to be shown in Figure 31, it is noted that perhaps the specification should additionally refer to other figures (i.e., besides just Figure 33) throughout this paragraph.
Additionally, it is unclear how the reaction forces at the right and left (right and left re Figures 8 and 9) of plate 4a are half of force F if the plate 4a has additional plates or elements (such as the plates or elements labeled in the annotated reproduction of Figure 8 below as “P1” and “P2”) supporting 4a at locations between the right and left edges, as shown in Figure 8.

[AltContent: textbox (P2)][AltContent: connector][AltContent: textbox (P1)][AltContent: connector]
    PNG
    media_image1.png
    554
    838
    media_image1.png
    Greyscale

Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “71” has been used to designate both a “contact point” (at which the straightening shoe 47 contacts rim 1, per page 21, lines 20-21), in the lower right portion of Figure 6, and (apparently) a hole in carriage rail 55, in the upper left portion of Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
8, 16, 12, 24, 0.5, in Figure 8, and 16 and 8 in Figure 9, as well as 0.5, 12, and 24 in Figure 10, in the event that those are intended to be reference characters (rather than dimensions; that said, it is noted that no units are provided, such that it is not clear whether these are intended to be dimensions);
RL (in Figures 8 and 10); 
RR (in Figure 8);
207 in at least Figure 11;
208 in at least Figures 13, 14, and 15;
206 in at least Figure 13;
18 in Figure 19; and
13 in at least Figure 31.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “main body” of claim 1, line 3 (noting that no element identified in the specification as a “main body” is referenced re the drawings, and, in the event that the “main body” is shown and is just not labeled, it is unclear precisely which element is intended to be the “main body”);
the “cutting tool holder” set forth in claim 1, line 6;
the “upper surface stage” of claim 1 (in the event that Applicant intends for such to be something different than element 4a in Figures 8-10, which element 4a is never referenced in the specification as an “upper surface stage”; it appears that the “upper surface stage” is only referenced on page 4, in lines 5-10);
the “two vertically positioned side panels supporting said upper surface stage” of claim 1 (in the event that Applicant intends for such to be something different than elements 4b, 4b in Figures 8 and 10, which element 4b is never referenced in the specification as any “vertically positioned side panel”; it appears that the side “panels” are only referenced on page 4, lines 5-7 and 18-22);  
the “cutting tool” of claim 7;
the “cutting tool” of claim 8; and
the “switching” (or structure to provide the ability for such switching) of a user “to switch from said wheel straightening tool or said cutting tool without stopping said machine or moving said rim” as set forth in claim 8.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 2 of claim 5, it appears that “exhibiting” should be changed to –exhibit--.  Appropriate correction is required.
Comment on Claim 9
It is noted that claim 9 sets forth “[T]he machine of claim 1 configured with said lathe oriented vertically relative to a user which would result in said tire or rim being positioned in a horizontal orientation”.  While the lack of clarity as to what is intended via the limitations “oriented vertically” and “in a horizontal orientation” will be addressed in a rejection of the claim under 35 USC 112(b), it is noted that no objection to the drawings for failing to show the claimed subject matter of claim 9 is being presently provided, noting that as broadly claimed, as shown in Figure 1, for example, the “lathe” is able to be considered to be “oriented vertically” by virtue of the fact that, for example, the longitudinal axis (labeled L1 in the annotated partial reproduction of Figure 1 below) of the right portion (re Figure 1) of the machine on which the rim 1 and tire 2 are supported extends in a manner such that such axis would have at least a vertical component.
[AltContent: textbox (L1)][AltContent: connector]
[AltContent: textbox (L2)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    525
    609
    media_image2.png
    Greyscale

	
Furthermore, the tire 2 and/or rim 1 can be considered to be “positioned in a horizontal orientation” at least in that the rotational axis (labeled in the annotated partial reproduction of Figure 1 above as L2) thereof (when 1 and 2 are rotated via motor 29) extends in a direction that has at least a horizontal component.  See Figure 1 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mini” in claim 1, line 1, is a relative term which renders the claim indefinite. The term “mini” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how small a given lathe must be in order to meet the limitation “mini”, and it is unclear how large a given lathe must be in order to be excluded by the term.
In claim 1, the acronym “CNC” is utilized.  That said, it is unclear as claimed precisely what the acronym “CNC” is intended to stand for (e.g., computerized numerically controlled; centralized network controlled; etc.).  Care should be taken to make sure there is support in the specification as originally filed for whatever changes might be contemplated.
In claim 1, lines 1-2, the claim recites “[A] machine being a mini wheel CNC and manual lathe with wheel straightener comprising:”.  However, it is unclear as set forth in the claim what is being set forth as “comprising” the elements set forth in lines 3-14 of the claim, i.e., the machine, the lathe, or the wheel straightener, or the “lathe with wheel straightener”.
In claim 1, lines 10-11, the claim recites “two vertically positioned side panels”.  However, noting that any panel is a three-dimensional object, having an infinite number of axes and planes that pass therethrough in a wide variety of orientations, it is unclear as claimed how it is determined whether a given side panel is to be considered “vertically positioned” as opposed to being “not vertically positioned”.  For example, it is noted that any 3-dimensional panel has a vertical dimension, and it is unclear whether such is “vertically positioned”, or whether some specific (and not claimed) frame of reference must be vertical in order for a panel to be considered to be “vertically positioned”.  Furthermore, it is unclear whether “vertically positioned” requires some particular (and not claimed) frame of reference to be purely vertical, i.e., at a 90 degree angle to a horizontal plane, or whether a panel having such particular (and not claimed) frame of reference that is oriented at, for example, a 75 degree angle to the horizontal would be “vertically positioned”.  In any event, it is unclear as presently claimed what orientations/configurations of panels constitute “vertically positioned” and what orientations/configurations of panels are excluded by the term “vertically positioned”.  
In claim 1, last three lines, the claim sets forth “said stage constructed and arranged to dampen vibration and exhibiting a maximum deflection load during operation of less than 0.044 inches”.  However, it is unclear as set forth in the claim to what “during operation” is intended to reference, i.e., during operation of what to do what?  During operation of the wheel straightener to perform a straightening operation on a wheel?  During operation of the machine to collect dust?  During operation of the machine so as to merely rotate the spindle?  During a time at which power is turned on to the machine, whether or not any parts thereof are moving?  Etc.  The same situation arises in claim 5 re the limitation “wherein said side panels exhibiting (sic) a maximum deflection load during operation less than 0.0666 inches”.  
In claim 6, it is unclear as set forth in the claim whether the “wheel straightening tool” is intended to be the same as or different from the “wheel straightener” previously recited in claim 1, line 2.
In claim 7, the limitation “said cutting tool” lacks sufficient antecedent basis in the claim, as no “cutting tool” was previously recited in the claim.
In claim 8, line 3, the limitation “said cutting tool” lacks sufficient antecedent basis in the claim, as no “cutting tool” was previously recited in the claim.  
In claim 8, last two lines, the claim sets forth “without stopping said machine”.  However, it is unclear what is meant by this limitation, i.e., without stopping what aspect, element, and/or or movement(s) of the machine?
In claim 9, the limitation “said tire” lacks sufficient antecedent basis in the claim, as no “tire” was previously recited in the claim.
In claim 9, the limitation “said rim” lacks sufficient antecedent basis in the claim, as no “rim” was previously recited in the claim.
In claim 9, the claim recites “configured with said lathe oriented vertically relative to a user which would result in said tire or rim being positioned in a horizontal orientation”.  However, it is unclear as set forth in the claim what is meant by a lathe that is “oriented vertically”, or a “tire or rim” that are “positioned in a horizontal orientation”.  In particular, it is noted that lathes, tires, and rims are all three-dimensional objects that have an infinite number of axes and/or planes that pass therethrough, including a number of horizontal and vertical axes and/or planes, and it is unclear what specific orientation(s) of a lathe constitute a lathe that is to be considered to be “oriented vertically” vs. what specific orientation(s) of lathe constitute a lathe that is not to be considered to be “oriented vertically” (as again, all lathes have some sort of axes/planes passing therethrough that extend vertically), and is it also unclear what specific orientation(s) of a tire or rim constitute a tire or rim that is to be considered to be “positioned in a horizontal orientation” vs. what specific orientation(s) of tire or rim constitute a tire or rim that is not to be considered to be “positioned in a horizontal orientation” (as again, all tires and rims are three-dimensional and thus have some sort of axes/planes passing therethrough that extend horizontally).  For example, looking at one and the same tire 2 shown in Figure 1, it is unclear whether such is intended to be considered to be “positioned in a horizontal orientation” given that the center axis of rotation thereof extends in a direction having at least a horizontal component, or whether such tire 2 is intended to instead be considered to be “oriented vertically” because the plane including the diameter of the tire 2 extends vertically.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the claim recites “[A] machine being a mini wheel CNC and manual lathe with wheel straightener comprising: …a cutting tool holder; a control operatively associated with said cutting tool holder, whereby said control is a user selected manual or computer operated control”.  That being said, it is noted that no such cutting tool holder is shown in the drawings, the disclosure does not provide a discussion of how such is incorporated into the machine of, for example, Figure 1.  For example, it is not clear as to whether such cutting tool holder is to be provided on the “XYZ positioning assembly” 40 in addition to (i.e., at the same time as) probe 90 (Figure 1) and/or as element 37 of shoe assembly 50 (Figures 4-5), or whether such cutting tool holder is to be provided elsewhere in/on the machine.  For example, noting that no detailed top view of the machine of Figure 1 is provided, it is unclear whether such cutting tool holder is intended to be provided to the machine in some manner in a location that is further into the paper (i.e., behind 40 and/or 1/2 in Figure 1) re Figure 1, or some other not-shown location.
Likewise, claim 7 recites “wherein a user selects one of said wheel straightening tool or said cutting tool”.  While it is noted that “said cutting tool” lacks sufficient antecedent basis in the claim (as no cutting tool was previously recited), it is noted that no such cutting tool is shown, and the disclosure does not teach or discuss how or where such broadly recited “cutting tool” is to be incorporated in/on the machine.
Likewise, claim 8 recites “wherein a user powers on said machine and selects one of said wheel straightening tool or said cutting tool and is able to switch from said wheel straightening tool or said cutting tool without stopping said machine or removing said rim”.  While it is again noted that the first recitation of “said cutting tool” in this claim lacks sufficient antecedent basis in the claim (as no cutting tool was previously recited), it is noted that no such cutting tool is shown, and the disclosure does not teach or discuss how or where such broadly recited “cutting tool” is to be incorporated in/on the machine.  Furthermore, particularly regarding claim 8, the disclosure does not teach how a user is to switch from the wheel straightening tool 47 to the not-shown cutting tool “without stopping said machine or removing said rim”.  For example, if the machine is not stopped, it would appear that the rim 1 would be rotating (via motor 29 shown in Figures 1-2, and via belt 33 shown in Figure 2, for example; see also page 20), and potentially would be moving via vertical motion 63 (achieved via pneumatic cylinder 64; see Figures 4-5 and page 20), and/or the straightening tool 47 would be being moved in some fashion (whether via the pivoting shown in Figures 4-5, or via some sort of movement of the “XYZ” positioning assembly 40.  It is unclear how or in what regard the user is to “switch” from the wheel straightening tool 47 and the not-shown cutting tool at all, and furthermore, is to do so “without stopping said machine or removing said rim” as set forth in claim 8, nor is it clear what is meant by “without stopping said machine”, i.e., without stopping what aspect, element, and/or or movement(s) of the machine?
For at least the foregoing reasoning, the specification does not describe the present invention as set forth in at least each of claims 1, 7, and 8 in a manner so as to demonstrate possession thereof.
Additionally, independent claim 1, in the last three lines, sets forth “said stage constructed and arranged to dampen vibration and exhibiting a maximum deflection load during operation of less than 0.044 inches”.  Page 4, lines 7-9, of the specification uses exactly the same language.  However, firstly, as noted in the above rejections of claim 1 under 35 USC 112(b), it is unclear as set forth in the claim to what “during operation” is intended to reference, i.e., during operation of what to do what?  During operation of the wheel straightener to perform a straightening operation on a wheel?  During operation of the machine to collect dust?  During operation of the machine so as to merely rotate the spindle?  During a time at which power is turned on to the machine, whether or not any parts thereof are moving?  Etc.  Additionally, even assuming arguendo that it is Applicant’s intent for the claimed “stage” to be the “base frame top mount plate” 4a/4A mentioned on page 19, lines 17-19 and shown in Figures 8-10, and even assuming arguendo that it is Applicant’s intent for the claimed “two vertically positioned side panels supporting said upper surface stage” to be the “base frame side mount plates” 4B/4b mentioned on page 19, lines 17-19 and shown in Figures 8 and 10, it is unclear how or in what regard the “stage” 4a/4A itself, i.e., the upper surface/panel of the base 4, is to be considered to be “constructed and arranged to dampen vibration and exhibiting a maximum deflection load during operation less than 0.0444 inches” as set forth in claim 1.  In contrast, as for vibration control/dampening, page 18 mentions “[I]n another embodiment, the user will fill the” (some unspecified) “pockets” (of the entire machine, which has been “designed as a brace system with the ability to fill various pockets as desired”; see page 18, lines 19-20) “with concrete to deaden and dull any vibration that may occur, See figures 12” (see page 18, last paragraph).  Additionally, it is noted that there is a one-sentence teaching on page 20 that indicates that “[S]ystem 10 further includes a vibration control ballast 27”, which is schematically shown in Figures 1 and 4 as a dashed box, though there is no further discussion of how such vibration control ballast 27 is configured or how such operates, or whether such is an active vibration control arrangement or a passive vibration control arrangement, etc.  Additionally, there is on statement on page 24 that the “base system” of the present invention “provides for vibrational dampening”.    
All that being said, none of the aforementioned teachings in the specification as filed serve to teach how or in what regard the “upper surface stage” (possibly element 4a/4A) itself is to be considered to be “constructed and arranged to dampen vibration”, as set forth in claim 1.  The specification as filed does not teach that “said stage constructed and arranged to dampen vibration” in a manner so as to demonstrate possession thereof.
Additionally, likewise, at best, it appears that the various non-labeled plates or other elements (labeled in the annotated reproduction of Figure 8 below) provided within elements 4a, 4b, 4b, 4c would possibly serve to dampen vibration and to inhibit the deflection of the “stage” 4a/4A, or possibly the above-mentioned “ballast” 27 would serve to perform these functions, or possibly the above-mentioned concrete in the non-specified “pockets” would serve to perform these functions.  However, it does not appear that the “stage” 4a/4A, in and of itself, would serve to perform the recited functions of “dampen[ing] vibration” and being constructed and arranged to  “exhibit maximum deflection load during operation of less than 0.0444 inches” (i.e., it doesn’t appear that there is anything special about the construction/configuration of the plate 4a, per se, that would cause it to function as claimed).  

[AltContent: textbox (Plates/elements)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    554
    838
    media_image1.png
    Greyscale



[AltContent: textbox (Plates/elements)]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, as best understood in view of the above rejections based thereon, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0073413 to Len (hereinafter, “Len”) in view of U.S. Pat. No. 2,159,247 to Boom (hereinafter, “Boom”). 
Len teaches a machine (Figures 1-4, for example) being a “mini” (as such is best understood in view of the above rejections based on 35 USC 112; see, for example, paragraph 0028, which teaches that the machine has a “small” footprint) “wheel” (11; see, for example, paragraph 0031 and, for example, Figure 11) “CNC and manual” (paragraphs 0033-0064, which describes the CNC and manual capabilities at length; particularly see, for example, 0035-0036 and 0043) lathe (see, for example, paragraph 0043, for example).  The machine includes a “main body” (such as, for example, the element labeled as 60 in Figure 11) with which a “spindle” (such as 52; see Figure 11 and paragraph 0068) is “associated”.  The spindle 52 is turned by a powered (paragraph 0165, Figure 11) motor 61 (paragraph 0031, 0027).  While paragraph 0165 does teach electrical power supply  for the machine and motors, it is noted that any motive device for causing movement of something must at least inherently be connected to some sort of “power source”, or else the motive device/motor would not be able to provide any movement force to the output.  
Len additionally teaches a cutting tool holder such as tool post mechanism 2 (for holding cutting tool bit 23, or for holding a drilling tool or milling tool, as disclosed in paragraphs 0144-0148, for example), or alternatively, the revolving turret/post described in paragraph 0137, for example.  See, for example, Figures 1, 9b, 10a-b, and paragraphs 0016, 0019-0020, 0027, 0035-0037, 0047-0049, 0137, and 0146, for example.
Additionally, Len teaches a control operatively associated with the cutting tool holder (2, shown in Figures 1, 9b, 10a-b, for example, or alternatively, turret/post of paragraph 0137, for example), whereby said control is a user selectable manual or computer operated control.  See paragraphs 0033-0064, which describes the CNC and manual capabilities at length; see especially paragraphs 0035-0036 and 0043, as well as 0071 and 0164, for example.  
Additionally, regarding the “wheel straightener” recited in line 2 of the claim, it is noted that Len teaches (lathe) cutting tool bit 23 (Figures 9b and 10a-b), and further teaches that the cutting blade 23 or polishing tool (of Figures 9d, for example) of the tool post 2 can be replaced by other additional tools, such as, for example, a drill (paragraphs 0144-0148) or a milling tool (paragraph 0146).  See, for example, Figures 9b-d, 10a-c, 1, and paragraphs 0144-0149, for example.  All that being said, it is noted that any of the aforementioned tooling, e.g., cutting blade 23, polishing tool 25, the drill, or the milling tool, can be used to perform a “straightening” function, such as by cutting/machining/polishing at least a small portion of a “wheel” workpiece (such as 11) in a manner so as to create a “straight” portion, by virtue of at least the X and Z movements of the tool post 2 via feed screws 47 and 41, for example.  Thus, any one of the foregoing tooling (e.g., cutting blade 23, polishing tool 25, the aforedescribed drill, or the aforedescribed milling tool) can be considered a “wheel straightener” (re claim 1) or “wheel straightening tool” (re claim 6), as broadly claimed, in that they are thus capable of performing the function of providing a “straightening” operation on a wheel, as just discussed.  Note that the claim language does not recite any particular structure of “wheel straightener”.
Len teaches that the “machine envelope frame” 7 is a welded steel frame and is secured to “machine base” (to use Len’s verbiage) 9.  See paragraph 0027, as well as Figures 1-2, 4, and 12, for example.  Len additionally teaches a “base”, such as 9 and/or 7, having an “upper surface stage” (see the upper surface stage of 7 labeled in the annotated reproduction of Figure 12 below; alternatively, see the upper surface stage of 9 labeled in the annotated reproduction of Figure 12 below) supported by two “vertically positioned” side panels (see annotated reproduction of Figure 12 below).  Additionally, Len teaches the use of leveling devices 17 (paragraph 0027, Figures 1-2, 12).



















[AltContent: textbox (Upper surface stage of 7)]

[AltContent: connector][AltContent: textbox (Vertically positioned side panels of 9)][AltContent: textbox (Upper surface stage of 9)][AltContent: textbox (Vertically positioned side panels of 7)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    719
    549
    media_image3.png
    Greyscale

Additionally, Len teaches that heavy duty steel and concrete are used in the construction of the frame, which helps to mitigate imbalance (and thus dampen vibrations).  See paragraph 0060.
However, Len is silent about the amount of any deflection of the upper surface stage, and thus does not teach that the upper surface stage exhibits “a maximum deflection load during operation less than 0.0444 inches”.  
However, attention is directed to Boom.  Boom teaches a base for a machine tool (page 1, left column, lines 1-4).  The base comprises an upper plate or surface A (i.e., an “upper surface stage”) resting on and welded to or forming part of a continuous frame B (page 1, left column, lines 41-48, for example, as well as Figures 1, 3, 5, for example).  The frame B includes, for example, two “vertically positioned” side panels such as 16/Z, 16/Z or, alternatively, such as any two of “vertically positioned” side plates/panels 21, 22, 23, 24.  See, for example, Figures 3, 5, 2, 1, as well as page 1, left column, lines 19-27; and page 1, right column, lines 3-42, for example.  Note that the aforedescribed vertically positioned side panels 16/Z, 16/Z (at the left and right ends of Figure 3, for example), or the aforedescribed “vertically positioned” side panels 21, 22, 23, 24 serve to support the upper surface stage A.  See Figures 1-5 and col. 1, left column, line 41 through col. 1, right column, line 42, for example.  Furthermore, it is noted that Boom teaches that the base is fabricated from steel plates that are rigid in construction (page 1, left column, lines 1-9), and that the base comprises pads 20 welded to the upper side of plate A, on which pads 20 the machine tool is to be attached (see page 1, right column, lines 22-26, for example).  Furthermore, Boom explicitly teaches that the aforedescribed fabricated steel base for machine tools is “free from deflection”.  Given that the base is “free from deflection”, Boom teaches that the upper surface stage A thereof “exhibits a maximum deflection load during operation less than 0.0444 inches”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the lathe taught by Len (which is a machine tool) to the machine tool base taught by Boom such that, for example, the legs/feet 17 of Len’s machine tool are attached to pads like 20 of Boom, as taught by Boom (as described above), for the purpose of provided a base that is light in weight, rigid in construction, is economical to manufacture, is rugged in construction, and which is free from deflection (and is thus capable of maintaining its alignment despite rough treatment), all as taught by Boom (see Boom, page 1, left column, lines 1-9, as well as page 1, right column, lines 43-54, for example).  Resultantly, note that the lathe taught by Len in view of Boom will have a base (the machine tool base taught by Boom) having an upper surface stage A and two “vertically positioned” side panels (of Boom, described above) supporting the upper surface stage A, the stage A constructed and arranged to dampen vibration and exhibit a maximum deflection load “during operation” less than 0.0444 inches (since Boom’s base is “free from deflection”, as described previously).  
Regarding claim 2, the spindle 52 of Len is constructed and arranged to support a workpiece, such as, for example, the workpiece 11 shown in Figures 11 and 1, for example.  See, for example, Figures 11-12, or alternatively, see Figures 14-15.  See also paragraph 0031, or alternatively, paragraph 0032.
Regarding claims 3-4, the spindle 52 of Len is considered to be, as broadly claimed, “constructed and arranged” to be capable of holding “a tire on a rim” (re claim 3) or “a tire rim with tire mounted” (re claim 4), by virtue of, for example, the chuck jaws 51, or alternatively, the chuck jaws 72.  See Figures 11-12 and paragraph 0031, or alternatively, see Figures 14-15 and paragraph 0032, for example.  Note that the chuck jaws are blind as to what they hold, but rather, will hold whatever object with which they are brought into operative holding contact, and furthermore, it is noted that the chuck jaws 51 and/or 72 are particularly well-configured for gripping the outer surface of a circular part, and it is noted that tires are circular parts.  
Regarding claim 5, it is noted that Boom teaches the side panels, as described previously, and further teaches that the base (which includes the aforementioned side panels) are “free from deflection”, and thus, teaches that the side panels exhibit a maximum deflection load during operation of less than 0.0666 inches.
Regarding claim 7, as noted previously, Len teaches a variety of tools that can be selectively provided to the tool holder/post 2, including, for example, (lathe) cutting tool bit/blade 23 (Figures 9b and 10a-b), a polishing tool 25 (of Figures 9d, for example), a drill (paragraphs 0144-0148), or a milling tool (paragraph 0146).  See, for example, Figures 9b-d, 10a-c, 1, and paragraphs 0144-0149, for example.  All that being said, it is noted that any of the aforementioned tooling, e.g., cutting blade 23, polishing tool 25, the drill, or the milling tool, can be used to perform a “straightening” function, such as by cutting/machining/polishing at least a small portion of a “wheel” workpiece (such as 11) in a manner so as to create a “straight” portion, by virtue of at least the X and Z movements of the tool post 2 via feed screws 47 and 41, for example.  Thus, any one of the foregoing tooling (e.g., cutting blade 23, polishing tool 25, the aforedescribed drill, or the aforedescribed milling tool) can be considered a “wheel straightener” (re claim 1) or “wheel straightening tool” (re claim 6), as broadly claimed, in that they are thus capable of performing the function of providing a “straightening” operation on a wheel, as just discussed.  Note that the claim language does not recite any particular structure of “wheel straightener”/”wheel straightening tool”.  Furthermore, any other (i.e., additional to whichever one of the aforedescribed tooling described by Len is considered the claimed “straightening tool”) one of the tools including 23, the drill, or the milling tool, described by Len can be considered the claimed “cutting tool”.  Note that all of these tools are “selected” by an end user, such as at the time these tools are purchased, for example, or such as when the user selects a given one of the aforementioned tools and provides such to the tool post 2 as described previously.  
	Regarding claim 8, paragraph 0027 teaches an on/off switch that is operator controlled for controlling the chuck motor (paragraph 0045), and teaches that the various motors can be turned off and on (paragraph 0117-0118), for example.  Additionally, the tool post assembly 2 can releasably hold the various working tools (see paragraph 0031 re the discussion of quick release tool retainer 33, as well as the discussion in paragraphs 0144-0148 or providing a drill or mill in the tool post 2 instead of the other tooling, for example).  That said, it is noted that the machine is considered to be capable of performing the claimed functions or intended uses of having a user “power on” the machine and “select” one of the aforedescribed wheel straightening tool or cutting tool (such as by picking it up) and is able to “switch from” such tooling “without stopping” the machine, such as, without turning off power to the chuck motor, or without turning off power to the other motors (but such as while 2 is not moving), or without removing the rim from the spindle 52, simply by “switching from” one of the tools (such as to another one of the tools, though the claim doesn’t require that at present) without powering down the machine, or alternatively, without powering down the chuck motor, and without removing the rim from the spindle 52.  Note that all that is necessary to meet the functional or intended use recitations of claim 8 is for the structure of the prior art to be merely capable of performing the functions or intended uses.
	Regarding claim 9, the lathe of Len is “oriented vertically” relative to a user in that it has vertical dimensions, such as, for example, the vertical dimension of the overall machine in Figure 1.  Additionally, the rim 11 can be considered to be “positioned in a horizontal orientation” at least in that the rotational axis thereof extends horizontally (in the left/right horizontal direction re Figure 1, for example.  See Figure 1 and Figure 11, noting the orientation of bearings 55 shown in Figure 11.  See also paragraph 0031, for example.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
July 28, 2022